Citation Nr: 0943794	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-06 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1957 to April 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that granted service connection and assigned a 
10 percent disability rating for PTSD.  In October 2005, the 
Veteran raised a new claim of entitlement to service 
connection for hypertension secondary to diabetes.  As that 
claim has not been developed for appellate review, the Board 
refers it to the RO for appropriate action.  In April 2008, 
this matter was remanded by the Board for further 
development.


FINDING OF FACT

The Veteran's PTSD is manifested by no more than occupational 
and social impairment due to mild or transient symptoms 
controlled by continuous medication. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In March 2003, prior to the initial adjudication of the claim 
for service connection for PTSD, the Veteran was notified of 
the evidence not of record that was necessary to substantiate 
the claim.  He was told that he needed to provide the names 
of persons, agency, or company who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to obtain review his claim and determine what additional 
information was needed to process his claim, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The Veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in April 2008.  It is therefore inherent in the claim 
that the Veteran had actual knowledge of the rating element 
of an increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service treatment records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issue on appeal have been requested or 
obtained.  VA medical examinations pertinent to the claim 
were obtained in May 2003 and July 2009.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2009).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  The Board will also consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability rating for PTSD is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (2009).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for a rating in excess of 10 percent for PTSD 
at any time since January 6, 2003, the effective date of 
service connection.

VA medical records dated in January 2003 reflect the 
Veteran's symptoms of depressed mood, anhedonia, insomnia, 
appetite disturbance without recent weight gain, mild 
attention and concentration impairment, and psychomotor 
agitation.  The Veteran denied any suicidal ideations.  He 
was diagnosed with major depressive disorder (MDD), mild to 
moderate with recurrent TPSD.

The Veteran underwent a VA PTSD examination in March 2003 at 
which time he denied any history of inpatient or outpatient 
treatment for PTSD, but received outpatient treatment for 
depression.  He denied any history of suicide attempts. It 
was noted that he received an early out retirement from a 
utility company in 1996 and that he was currently unemployed.  
On examination, he was cooperative.  Thought processes and 
content were within normal limits.  Delusions and 
hallucinations were not present.  Eye contact was good.  The 
Veteran denied any current suicidal and homicidal thought, 
ideation, plan, or intent.  He was able to maintain minimal 
personal hygiene and other basic activities of daily living 
and was fully oriented.  Long term memory was intact, while 
short-term memory and concentration were impaired.  Judgment 
was intact.  Speech was slow and his mood was mildly 
depressed.  He also had a chronic sleep impairment, but 
impulse control was within normal limits.  The Veteran 
complained of nightmares twice per week and stated that 
unexpected noises caused flashbacks.  He avoided crowds, as 
well as television shows and movies about Vietnam.  He 
distrusted others and was unable to emotionally get close to 
others.  He had difficulty concentrating and yelled a lot.  
The examiner opined that his symptoms appeared to be chronic, 
frequent, and mild in nature.  He was diagnosed with chronic, 
mild PTSD with depression secondary to PTSD.  He was assigned 
a GAF score of 61.  The examiner opined that he had a mild 
social and occupational impairment due to PTSD and that his 
current psychosocial functional status and quality of life 
were now moderately impaired due to PTSD.

According to the American Psychiatric Association's 
Diagnostic and Statistic Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a Global Assessment of Functioning (GAF) 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing in school).  A 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or co-
workers).  A GAF score of 61 to 70 reflects some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.  A GAF score of 71 to 
80 reflects that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

VA medical records dated in April 2003 show that the 
Veteran's speech was normal in speed and syntax.  He was 
goal-oriented and coherent with a tense and anxious mood.  
However, his affect was appropriate and lability was within 
normal limits.  He denied current suicidal, homicidal, or 
paranormal ideations.  He had been extremely angry at his 
former utility company over the way his retirement was 
handled, but that had resolved.  The Veteran denied any 
auditory or visual hallucinations, obsessions, or compulsions 
and there was no evidence of flight of ideas, looseness of 
associations, or grandiosity.  Memory was grossly intact, 
with partial insight and fair to good judgment.  He was 
assigned a GAF score of 52.  In May 2003, the Veteran 
reported that he was doing well due to his medication and was 
not depressed or anxious.  He denied any suicidal or 
homicidal ideations, plans, or intent.  In July 2003, he 
denied any increased depressed mood, anhedonia, or problems 
concentrating.  He reported no increase in PTSD-related 
nightmares over the last several months. He also denied any 
suicidal or homicidal ideations or psychotic symptoms.  He 
was diagnosed with recurrent MDD and PTSD and was assigned a 
GAF score of 63.

In January 2004, the Veteran reported that he felt great and 
denied any current symptoms of depression.  He also denied 
problems concentrating, feelings of guilt, depression, an 
anhedonic mood, suicidal and homicidal ideations, and 
psychotic symptoms.  He was assigned a GAF score of 70.  In 
March 2004, his outlook was positive and his symptoms had 
improved with medication.  He had fewer dreams, was less 
paranoid, and less irritable.  His sole complaint at that 
time was of some mild intermittent anxiety.

In January 2005, the Veteran's mood and motivation were low 
and he reported that he forced himself to do most basic 
activities.  He denied crying spells, but described periods 
of anxiety several times a week and had a sleep impairment.  
He denied having suicidal thoughts or plans.  On mental 
status examination, he was casually dressed and neatly 
groomed.  The Veteran was cooperative and nearly tearful at 
times.  He was alert with good eye contact.  Speech was 
normal in rate and volume and concentration was fairly good.  
Mood was low, but affect was appropriate.  Thought content 
was focused on his spouse while there was no evidence of 
flight of ideas or looseness of associations.  He denied 
hallucinations, delusions, or homicidal and suicidal 
ideations.  Insight and judgment were good.  In April 2005, 
the Veteran indicated that he stayed alone a lot and did not 
socialize much.  Motivation was low and he complained of 
having weird dreams.  On examination, he was casually dressed 
and neatly groomed.  He was cooperative and pleasant.  He was 
alert with good eye contact and speech was normal in rate and 
tone.  Concentration was good, but mood was mildly depressed 
with an appropriate affect.  Thought content was focused on 
stressors and symptoms while thought processes were goal-
directed.  He denied any hallucinations, delusions, or 
homicidal and suicidal ideations.  Insight and judgment were 
good.  In July 2005, he was alert and cooperative.  Eye 
contact was good and speech was normal in rate and tone.  
Concentration was good and his mood was less depressed.  
Affect was broad while thought content was focused on 
improvement and thought processes were organized.  He denied 
any hallucinations, delusions, or homicidal or suicidal 
ideations.  Insight and judgment were good.

In January 2006, it was noted that the Veteran made good 
progress with his grief and that he had been more socially 
active.  His spirits were mostly good.  He did experience 
some difficulty falling asleep, but slept about eight hours 
per night with an occasional bad dream.  On examination, he 
was pleasant and cooperative, alert, and had good eye 
contact.  Speech was normal in rate and volume.  
Concentration was good and mood was euthymic.  Affect was 
appropriate.  Thought content was focused on stressors and 
symptoms, while thought processes were organized.  The 
Veteran denied any hallucinations, delusions, homicidal and 
suicidal ideations, and insight and judgment were adequate.  
In July 2006, the Veteran was reportedly depressed after the 
resolution of his relationship with a significant other, but 
his mood was good and he slept well.  He denied frequent 
flashbacks or nightmares, crying spells, and suicidal 
ideations.  It was noted that he worked in a pit crew for a 
race car.  On examination, he was smiling, pleasant, and 
alert with good eye contact.  Speech was normal in rate and 
volume.  Concentration and mood were good with an appropriate 
affect.  There was no evidence of looseness of associations 
or flight of ideas.  The Veteran's thought process was 
organized.  He denied any hallucinations, delusions, or 
homicidal or suicidal ideations, and insight and judgment 
were adequate.

In January 2007, the Veteran indicated that he rarely had 
nightmares and continued to be involved in racing.  He also 
had a female companion who shared similar interests and he 
felt good about the relationship.  He rarely had nightmares.  
On examination, he was alert with good eye contact.  Speech 
was normal in rate and volume, and concentration was good.  
Mood was euthymic with a broad affect.  Thought content was 
focused on a recent injury and recovery while thought 
processes were organized.  The Veteran denied any 
hallucinations, delusions, or suicidal or homicidal 
ideations, and judgment and insight were adequate.  In August 
2007, he reported that his symptoms were under good control 
and that he slept well.  He was involved with racing and 
restoring old cars.  On examination, he was alert and had 
good eye contact.  Concentration was good with a euthymic 
mood.  Affect was appropriate.  Thought content was focused 
on improvement of mental health symptoms while thought 
processes were organized.  The Veteran denied any 
hallucinations, delusions, or homicidal or suicidal 
ideations, and insight and judgment were adequate.

In February 2008, he still had some bad dreams, but believed 
that his medication was quite effective for treating his 
depression.  On examination, he was casually dressed and 
clean, well-groomed, and related very well.  Eye contact was 
good and speech was spontaneous and fluent.  His mood was 
fine while the Veteran's affect was bright and appropriate.  
Thought processes were goal-directed and he denied any 
delusions, hallucinations, obsessions, compulsions, or 
suicidal or homicidal ideations.  Orientation was good while 
cognitive impression was intact.  Insight and judgment were 
good and he had a GAF score of 73.  He was diagnosed with MDD 
in remission and stable PTSD.

Pursuant to the Board's April 2008 remand, the Veteran 
underwent a VA PTSD examination in July 2009.  The examiner 
noted that VA treatment records dated in June 2008 showed 
that he felt well mentally and had a GAF score of 74.  In 
October 2008, he was less irritable and explosive than before 
and was taking medication and he had a GAF score of 74.  By 
February 2009, he did not have too many daily intrusions of 
PTSD as long as he stayed busy and his GAF score was 73.  In 
June 2009, he had decreased rumination with a good mood and a 
GAF score of 72.  On examination, the Veteran denied any 
current depression and stated that he still could not handle 
rejection or confrontation.  He was currently in a romantic 
relationship and noted that he and his significant other 
could not sleep in the same bed because he had nightmares and 
fought in his sleep.  Other than having one close friend, he 
did not get close to people and was afraid of commitment.  He 
denied any history of suicide attempts or violence or 
assaultiveness.  His current psychosocial functional status 
was mildly impaired.  On examination, he was clean and neatly 
groomed and casually dressed.  Speech was unremarkable and 
spontaneous.  He was cooperative, friendly, relaxed, and 
attentive.  Affect was appropriate and full, while mood was 
good.  He was oriented to person, time, and place.  His 
thought process and content was unremarkable and he denied 
any delusions.  Judgment and insight were good without any 
hallucinations or obsessive or ritualistic behavior.  He 
denied having panic attacks.  He had no homicidal or suicidal 
thoughts and impulse control was good.  Remote and immediate 
memory was normal, while recent memory was mildly impaired.  
He made efforts to avoid thoughts, feelings, or conversations 
associated with the trauma.  The Veteran felt detached or 
estranged from others, had difficulty concentrating, and 
hypervigilance.  The examiner described his onset of symptoms 
as chronic.  However, his symptoms continued to be mild.  He 
stated that he avoided conversations about Vietnam with non-
veterans but could talk about it with veterans without 
significant distress.  He denied any efforts to avoid 
situations or places that aroused recollections and even 
attended military reunions.  In addition, he denied intense 
physiological or emotional reactions to conversations about 
or reminders of Vietnam.  The Veteran stated that he had 
withdrawn from a few things he used to enjoy, but continued 
to enjoy several hobbies including fishing and mechanical 
work.  He denied any difficulty falling or staying asleep and 
denied significant irritability or anger outbursts.  He 
indicated that he had a slightly heightened startle response, 
but denied significant problems.  He reportedly avoided lines 
and crowds.  He was diagnosed with mild PTSD and MDD in 
remission and was assigned a GAF score of 71.  The Veteran 
reported mild work difficulties before his retirement 
(switched from a supervisory position to a solo work position 
due to discomfort with conflicts).  He also had a distant 
relationship with his daughters and limited social 
relationships, although he did maintain a few close 
relationships.  The examiner opined that the Veteran was 
retired and that his employment status was not related to 
PTSD.  His current psychosocial functioning was mildly 
impaired, and this mild impairment was directly attributable 
to PTSD signs and symptoms.  His prognosis appeared good 
considering his positive response to medication intervention 
and a mild level of symptoms and impairment.  The examiner 
opined that there was no total occupational and social 
impairment due to PTSD signs resulting in deficiencies in 
judgment, thinking, family relations, work, mood, or school.  
There was no reduced reliability or productivity due to PTSD 
symptoms or any occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks due to PTSD signs and symptoms.  There were PTSD signs 
and symptoms that were transient or mild and decreased the 
Veteran's work efficiency and ability to perform occupational 
tasks, but that was only during periods of significant 
stress.  The Veteran had reported some work difficulties 
during times of significant stress and demonstrated mild 
chronic symptoms.

The Board finds that a rating in excess of 10 percent for the 
Veteran's service-connected PTSD is not warranted at any time 
since the effective date of service connection.  The medical 
evidence shows that the Veteran's PTSD ranged from GAF scores 
of 61 and 52 in March 2003 and April 2003, indicative of 
moderate symptoms, to 71 in July 2009, indicative of symptoms 
that are transient and expectable reactions to psychosocial 
stressors.  Here, the evidence shows that the Veteran's PTSD 
symptoms have actually improved from 2003 to 2009.  While the 
Veteran reported depression, anxiety, some impairment of 
short-term and recent memory loss, and a chronic sleep 
impairment, he denied any panic attacks.  Finally, on VA 
examination in July 2009, the examiner opined that there were 
PTSD signs and symptoms that were transient or mild and 
decreased the Veteran's work efficiency and ability to 
perform occupational tasks, but that was only during periods 
of significant stress.  Therefore, the Board finds that the 
evidence does not support a rating greater than 10 percent 
because he does not demonstrate most of the types of symptoms 
indicative of a higher rating.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Here, there is no 
evidence of frequent hospitalizations due to his PTSD.  While 
the Veteran received an early retirement from a utility 
company in 1990, on VA examination in July 2009 he reported 
only mild work difficulties due to his psychiatric disability 
and the examiner opined that the Veteran's employment status 
was not related to his PTSD.  Here, the objective evidence 
does not reflect that the Veteran's PTSD caused a marked 
interference with his employment beyond that contemplated by 
the assigned ratings, nor has he submitted any objective 
evidence of the same.  For these reasons, the Board finds 
that referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

The Board recognizes the contentions of the Veteran as to the 
severity of his PTSD.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  The Veteran is competent to report and describe the 
symptoms of his PTSD as this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, as a layperson the Veteran is not competent to 
provide opinions requiring medical knowledge, such as whether 
the current symptoms satisfy diagnostic criteria.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Thus, the Veteran's assertions are not competent medical 
evidence that provides a basis for the assignment of an 
initial rating in excess of 10 percent for PTSD.

Accordingly, the Board finds that the preponderance of 
evidence is against the Veteran's claim for an initial rating 
higher than 10 percent for PTSD and his claim is therefore 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id. 










	(CONTINUED ON NEXT PAGE)





In this case, the Board finds that a claim for a TDIU is not 
raised by the record as the evidence of record fails to show 
that the Veteran is unemployable due to his service-connected 
disabilities, as discussed above.  Therefore, the Board finds 
that no further consideration of a TDIU is warranted.  


ORDER

An initial rating in excess of 10 percent for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


